United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                 May 28, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-30008
                           Summary Calendar



EUGENE MORRIS,

                                      Petitioner-Appellant,

versus

CARL CASTERLINE,

                                      Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-1939
                       --------------------

Before REAVLEY, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Eugene Morris, federal prisoner number 21068-009, appeals

the district court’s order denying and dismissing with prejudice

his application for writ of habeas corpus.       Morris argues that

the district court erred in finding that he did not satisfy the

requirements for filing a 28 U.S.C. § 2241 petition under 28

U.S.C. § 2255’s “savings clause.”




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-30008
                                -2-

     Morris has not met his burden of showing that he meets the

requirements for filing a § 2241 petition under the savings

clause of § 2255.   He has neither pointed to a retroactively

applicable Supreme Court decision which establishes that he may

have been imprisoned for conduct that was not prohibited by law

nor shown how his claim was foreclosed by circuit law at the time

of his guilty-plea conviction, appeal, or first § 2255 motion.

See Reyes-Requena v. United States, 243 F.3d 893, 903-04 (5th

Cir. 2001).

     AFFIRMED.